As filed with the Securities and Exchange Commission on December 19, 2011 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 123 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 122 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [X] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Holland Large Cap Growth Fund. Statement of Additional Information for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Holland Large Cap Growth Fund. Part C Signature Page The sole purpose of this filing is to register with the Securities and Exchange Commission the A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Holland Large Cap Growth Fund, a new series of American Beacon Funds (the “Trust”).No other series of the Trust is affected by this filing. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state the offer or sale is not permitted. (AMERICAN BEACON FUNDS LOGO) PROSPECTUS , 2012 American Beacon Holland Large Cap Growth Fund A CLASS [] C CLASS [] INSTITUTIONAL CLASS [] Y CLASS [] INVESTOR CLASS [] This Prospectus contains important information you should know about investing, including information about risks.Please read it before you invest and keep it for future reference. The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund.To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents Fund Summary American Beacon Holland Large Cap Growth Fund Additional Information About the Fund Additional Information About Investment Policies and Strategies Additional Information About Investments Additional Information About Principal Risks Additional Information About Performance Benchmarks Fund Management The Manager The Sub-Advisor Valuation of Shares About Your Investment Choosing Your Share Class Purchase and Redemption of Shares General Policies Frequent Trading and Market Timing Distributions and Taxes Additional Information Distribution and Service Plans Portfolio Holdings Delivery of Documents Financial Highlights Back Cover American Beacon Holland Large Cap Growth FundSM Investment Objective The Fund primarily seeks long-term growth of capital.The receipt of dividend income is a secondary consideration. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds.More information about these and other discounts is available from your financial professional and on page under “Choosing Your Share Class” in the prospectus and on page under “Additional Purchase and Sale Information for A Class Shares” in the statement of additional information. Shareholder Fees (fees paid directly from your investment) Share classes A C Institutional Y Investor Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None Maximum deferred sales charge load1 (as a % of the lower of original offering price or redemption proceeds) None 1.00% None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A C Institutional
